                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA


                             AFFIDAVIT IN SUPPORT OF
                              A CRIMINAL COMPLAINT

        I, Brian Arnold, being duly sworn, hereby depose and state:

TRAINING AND EXPERIENCE OF AFFIANT

1.    I am a Special Agent (SA) with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF) and have been so employed since 2015. I have completed the Criminal
Investigator Training Program, ATF Special Agent Basic Training, ATF Firearms
Interstate Nexus Training, and ATF Undercover Operations Training. During my tenure
as a Special Agent with the ATF, I have had the opportunity to serve as the lead case
agent on federal criminal cases primarily investigating violent crime to include firearms,
explosives, and narcotics offenses. I have also directly participated in additional federal
criminal cases in a support capacity. As the lead case agent, and also as a supporting
agent, I have been involved in, and routinely engage in, conducting interviews, executing
federal and state search warrants, recovering evidence of federal crimes, conducting
covert surveillance operations, and conducting arrest operations.

PURPOSE OF AFFIDAVIT

2. I make this affidavit in support of a criminal complaint charging Lucia Kalakaua
PEDRO in violation of Title 21 U.S.C. § 84l(a)(l) & (b)(l)(B) Possession with Intent to
Distribute Controlled Substances, specifically 100 grams or more heroin.

3. I have participated in the investigation of the offenses set forth below. The facts and
information contained in this affidavit are based upon my personal knowledge, as well as
information provided to me by other law enforcement officers, and individuals directly
involved in the investigation of this case. All observations referenced in this affidavit
that were not made by me were related to me by the person who made such
observations. Unless specifically indicated, all conversations and statements described in
this affidavit are related in substance and in part only and are not intended to be a
verbatim recitation of such statements.

4. This affidavit is being submitted for the purpose of establishing probable cause.
This affidavit contains facts sufficient to establish probable cause; however, it does not
                                          Page 1 of 3


     APR 18 2019
          Case 3:19-mj-00168-DMS Document 1-1 Filed 04/18/19 Page 1 of 3
contain all of the facts known to me relating to this investigation. As a result of my
personal participation, I am familiar with the facts of this investigation. On that basis of
that familiarity, I allege the following facts to show that probable cause exists to believe
that the location information described in Attachment B will provide evidence of offenses
committed by Lucia Kalakaua PEDRO ("PEDRO") as he participates in violations of (a)
the possession with intent to distribute controlled substances, in violation of Title 21
U.S.C. § 841(a)(l) & (b)(l)(B).

PROBABLE CAUSE

                    Search Warrant Execution and Interview of PEDRO
5. On April 17, 2019, agents executed the search warrants (3:19-mj-00134-DMS & 3:19-
   mj-00167-DMS) on 501 North Park Street, Apt #3, Anchorage, AK 99508. During the
   search warrant execution, ATF Task Force Officer Allen Adair and I interviewed
   PEDRO. After being Mirandized PEDRO initially invoked his right to an attorney,
   however he made further statements and agents asked if he wanted to be Mirandized
   again and PEDRO indicated that he did. I Mirandized PEDRO again and he waived
   his right to an attorney. When asked for the combination to a safe that was located in·.
   the residence so the agents would not have to break in, PEDRO initially denied
   knowing. However, he eventually indicated that there were about 4 ounces of heroin
   in the safe and that the items inside were his. PEDRO also denied that there were
   firearms and cash in the safe. Once agents gained access to the safe, they found items
   including 109 grams of suspected heroin (gross weight includes packaging), a
   revolver, marijuana, two digital scales, and an unopened homemade container that is
   suspected to contain narcotics intended for body carry that had a gross weight of 167
   grams. There was packaging material on top of the safe and throughout the house.
   There were also 13 grams of suspected heroin (gross weight includes packaging)
   found inside a hair brush that was inside a diabetic bag, mail correspondence
   addressed to PEDRO, and male clothing found in the room with the safe (mentioned
   above). In the kitchen, a pistol was also located.

IV. CONCLUSION

6. Based upon my training and experience, I know that pursuant to Title 21, United
States Code, Section 841(a)(l) & (b)(l)(B) that it shall be unlawful for any person to
knowingly or intentionally possess with intent to distribute, 100 grams or more of a
mixture or substance containing a detectable amount of heroin. Based on the above, your
Affiant respectfully submits that there is probable cause to believe that PEDRO was in
violation of 21 U.S.C. § 841(a)(l) & (b)(l)(B).


                                        Page 2 of 3

    APR 1 8 2019

         Case 3:19-mj-00168-DMS Document 1-1 Filed 04/18/19 Page 2 of 3
                                                BRIAN ARNOLD
                                                SPECIAL AGENT
                                                BUREAU OF ALCOHOL, TOBACCO,
                                                FIREARMS and EXPLOSIVES (ATF)


Sworn and subscribed before me in Anchorage, Alaska
this \~ day of April 2019.




                                       Page 3 of 3




         Case 3:19-mj-00168-DMS Document 1-1 Filed 04/18/19 Page 3 of 3
